Detailed Action
This action is in response to the RCE (Request for Continued Examination) filed on November 02, 2020.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 02, 2020 has been entered.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the many uses of “a defined region” renders the claims as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  

Response to Arguments
2.	Applicants argued in the November 02, 2022 RCE that: “Libby at least fails to teach or suggest the claimed relationship curve transmitted via the management interface; Kennedy does not contemplate the concept of a back-end user, let alone receiving an adjustment request from such a back-end user via a management interface…Kennedy does not teach or suggest the "the first service object being associated with at least one presentation zone in at least one presentation page" as now claimed in the amended claims. Kennedy at best discusses advertisements belonging to either guaranteed presentations or non-guaranteed presentations. However, Kennedy includes no discussion of the location of advertisements in determining these categorizations, and there is no need to further characterize the ads in the categories by such criteria.”
Examiner has added the Barnette et al. reference to address the claim limitations argued. The office action below provides the detailed mapping to relevant sections of the Barnette reference. Barnette teaches a platform i.e., a web server supporting the search engine which may then provide the user with one or more search results associated with his or her search keywords. For example, a list of web pages that contain the search words might be displayed to the user. Multiple search platforms and related devices may provide and display various information such as advertisements and/or web pages. The advertising response information is collected for a search keyword and the advertising response information might be associated with, for example, a plurality of users and/or a plurality of ranked positions in a list of advertisements presented to users. The keyword portfolio management engine may let an advertiser establish an online advertising campaign and optimizing or improving the campaign might require entry of only a few parameters which are collected via a web interface associated with the keyword portfolio management engine. After implementation, the keyword portfolio management engine may automatically adjust and update the campaign to achieve the desired business objectives.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Ramer et al. US 2007/0061333 A1; User transaction history influenced search results.
 
Further, Examiner cites particular paragraphs and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aravamudan et al. (US 2015/0149443 A1) in view of Cooper et al. (US 2014/0324812 A1) in view of Kennedy et al. (US 2010/0114689) and further in view of Barnette et al. (US 2007/0124194 A1.)
Regarding claim 1, Aravamudan “A method for presenting information based on a service object, the method comprising::” (See Fig. 9, [0057], [0092], [0105]) (The channel, genre, and microgenre data can be gathered and processed locally by the client device, or this information can be sent to a remote server system for processing; See [0145]-[0146]) (The system identifies content items as candidates for presentation based on comparing the letters of the text query with descriptive terms associated with the content items. Each of these content items is associated with a base relevance value that measures the popularity of the item in the overall population. The system uses these base relevance values to rank which content items are likely sought by the user. Higher base relevance values indicate a higher overall popularity, thus, these items are assumed to be of more interest to the user than items with lower base relevance values. The system modifies the base relevance values based on the set of user signatures. Thus, if the set of signatures indicates, given the particular time and day of the search, that it is likely the user is searching for a program with the genre of news, the system will promote the relevance values of programs with a genre of news that match the user's query text.
The signatures associated with a particular dataspace (i.e., keyword, genre, and microgenre signatures) capture the probability of the user performing a future action or desiring a future content item based on past activities and selections that took place within that particular dataspace. Thus, the individual 
“identifying, at the server, one or more second parameter values;” (See [0149]) (In particular, because there are six signatures capturing the user activity at any time of day--channel, genre, and microgenre for given time slot, and their corresponding composite signatures, these signatures are combined to compute new relevance weights. Equation 24 above shows the use of channel signature for promotion. In the example below, there is an inherent importance in these signatures, from more refined to more coarse.)
However, Aravamudan does not explicitly disclose “calculating, at the server, one or more relationship parameters, wherein calculating one or more relationship parameters includes determining a functional relationship between the search parameter and one or more actual total presentation quantities of the first service object;” 
But, Kennedy teaches “calculating, at the server, one or more relationship parameters, wherein calculating one or more relationship parameters includes determining a functional relationship between the search parameter and one or more actual total presentation quantities of the first service object;” (See Fig. 7 [004], [0106]-[0109]) (The disclosed allocation technique can incorporate functions that calculate the value of representativeness so as to rate the extent to which emerging ads meet advertiser representativeness specifications. The network environment 100 may include one or more advertisement servers 140 and related data stores 145, and one or more optimizer servers 150 and related data stores 155. The users 120 A-N may request pages, such as web pages, via the web application, standalone application, mobile application 125 A-N, such as web browsers. The allocation plan allocates a first portion of advertisement impressions to satisfy guaranteed demand and a second portion of advertisement impressions to satisfy non-guaranteed demand. The data processing system includes an optimizer, the optimizer to establish a relationship between the first portion of advertisement impressions and the second portion of advertisement impressions. The relationship defines a range of possible proportions of allocation of the first portion of advertisement impressions and the second portion of advertisement impressions. The optimizer generates a solution in accordance with maximizing guaranteed demand fairness, non-guaranteed demand revenue and click or conversion value, where the solution identifies a determined proportion of the first portion of advertisement impressions to serve and a determined proportion of the second portion of advertisement impressions to serve. The data processing system outputs the allocation plan including the solution to control serving of the advertisement impressions in the determined proportions.
(See also, [0108]) (One or more goals are imposed on the relationship in addition to accounting for distribution of all the supply to one or the other of the allocation categories. The goal helps to determine a point in the relationship curve that corresponds to a particular proportionate allocation. The supply increments are then allocated to the demand increments at this particular proportion in at least one of a planned allocation and an actual allocation including delivering the supply increments.)
However, Aravamudan does not explicitly disclose “calculating, at the server, one or more estimated total presentation quantities using the first parameter value, the one or more second parameter values, and the one or more relationship parameters;” 
But, Cooper teaches “calculating, at the server, one or more estimated total presentation quantities using the first parameter value, the one or more second parameter values, and the one or more relationship parameters;” (See Fig. 1 and [0032]) (Classifying queries according to their intent category changes the relationship between unique queries 12 and their frequency 14. This is represented by curve 22 where a significantly larger portion 20 of all received queries can be classified by a relatively small number of intent categories and transmitting from the server the relationship curve to the client device. The intent analysis is described in more detail below and converts the relatively flat query vs. frequency relationship curve 16 previously shown in FIG. 1 into the steeper query intent vs. frequency relationship curve 22.)
However, Aravamudan does not explicitly disclose “fitting, at the server, a relationship curve between the search parameter and the one or more estimated total presentation quantities based on the first parameter value, the one or more second parameter values, and the one or more estimated total presentation quantities; 
But, Kennedy teaches “fitting, at the server, a relationship curve between the search parameter and the one or more estimated total presentation quantities based on the first parameter value, the one or more second parameter values, and the one or more estimated total presentation quantities.” (See [0106]-[0108]) (One or more goals are imposed on the relationship in addition to accounting for distribution of all the supply to one or the other of the allocation categories. The goal helps to determine a point in the relationship curve that corresponds to a particular proportionate allocation. The supply increments are then allocated to the demand increments at this particular proportion in at least one of a planned allocation and an actual allocation including delivering the supply increments. The disclosed allocation technique can incorporate functions that calculate the value of representativeness so as to rate the extent to which emerging ads meet advertiser representativeness specifications.)
However, Aravamudan does not explicitly disclose “receiving, at a server, an adjustment request for a search parameter with respect to a first service object from the client device, via the management interface from the back-end user, the adjustment request an identifier of the first service object and a first parameter value; the first search parameter controlling future display of the service object to a third-party on a web page: identifying, at the server, one or more second parameter values having a same type as the first parameter value and values different than the first parameter value, the first service object being associated with at least one presentation zone in at least one presentation page, the at least one presentation zone comprising a defined region of the presentation page”
But, Barnette teaches “receiving, at a server, an adjustment request for a search parameter with respect to a first service object from the client device, via the management interface from the back-end user, the adjustment request an identifier of the first service object and a first parameter value; the first search parameter controlling future display of the service object to a third-party on a web page: identifying, at the server, one or more second parameter values having a same type as the first parameter value and values different than the first parameter value, the first service object being associated with at least one presentation zone in at least one presentation page, the at least one presentation zone comprising a defined region of the presentation page” (See [003]-[004], (A user may search for information via a communication network. For example, a user interested in a particular topic might enter one or more search words associated with that topic into a search engine. A platform (e.g., a web server) supporting the search engine may then provide the user with one or more search results associated with his or her search words. For example, a list of web pages that contain the search words might be displayed to the user. The search platform will also display one or more advertisements to the user. For example, a list of advertisements related to a user's search could be displayed to the user along with his or her search results. Advertisers may pay different amounts to the search engine based on which search words will trigger display of an advertisement and/or where the advertisement is displayed with respect to other advertisements. For example, an advertiser might pay a premium to have an advertisement displayed first in a list of advertisements.)
But, Aravamudan does not explicitly disclose “transmitting, to a client device, a management interface to back-end a user for configuring search parameters, the search parameters comprising keywords used to search for service objects by a front-end user;”
However, Barnette teaches “transmitting, to a client device, a management interface to back-end a user for configuring search parameters, the search parameters comprising keywords used to search for service objects by a front-end user;” (See [0023]-[0024]) (keyword portfolio management engine 300 might comprise, for example, a web-based software platform that lets search engine marketers manage various aspects of a paid search campaigns in one convenient location. Some embodiment of the keyword portfolio management engine 300 might be associated with a suite of software applications that include search term or keyword development, bid optimization, and/or reporting and analytic capabilities for advertisers. Keyword portfolio management engine 300 may provide a versatile tool for improving the business objectives of a pay per click campaign. The keyword portfolio management engine 300 may, for example, let an advertiser establish an online advertising campaign and optimizing or otherwise improving the campaign might require entry of only a few parameters which are collected via a web interface associated with the keyword portfolio management engine 300. After implementation, the keyword portfolio management engine 300 may automatically adjust and update the campaign to achieve the desired business objectives. The user device may transmit the search terms to a search platform via a network.)
But, Aravamudan does not explicitly disclose “and transmitting, from the server, the relationship curve to the client device via the management interface; and adjusting, by the server, the search parameters in response to a second adjustment request from the back-end user, the second adjustment request generated based at least in part on the relationship curve”
However, Barnette teaches “and transmitting, from the server, the relationship curve to the client device via the management interface; and adjusting, by the server, the search parameters in response to a second adjustment request from the back-end user, the second adjustment request generated based at least in part on the relationship curve” (See [0029], [0041], [0051]) (Keyword portfolio management engine includes a prediction engine that may use non-linear spaced statistical modeling to develop a forecast of expected performance of various keywords across potential "ranks" available on a search platform. The prediction engine uses modeling technology associated with non-linear spaced statistical modeling that accurately models the shapes of response rate curves, and therefore the prediction engine can make accurate forecasts where sparse or no data exists. With this accuracy, the prediction engine may apply quantitative techniques to analyze the response rate/revenue structure to bid relationship and locate pricing inefficiencies that can be integrated into the pay per click campaign. A steepness of rank slopes and/or the expected response rates at the first rank position can vary significantly across keywords.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Aravamudan (Methods and systems for selecting and presenting content) in view of Cooper (Method and apparatus for identifying and classifying query intent), in view of Kennedy (System for display advertising optimization) and further in view of Barnette (Systems and methods to facilitate keyword portfolio management) in order to better find results to queries provided by the user and to ordering the results for presentation to the user and display advertising optimization based on characteristics of the users of a particular web page.
Regarding claim 2, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 1, further comprising: collecting, by the server, statistics relating to at least one presentation zone of the first service object in at least one presentation page based on log data; searching, by the server, for the first service object by using a search keyword; determining, by the server, one or more actual presentation quantities of the first service object, the one or more actual presentation quantities based on the collected statistics; accumulating, by the server, the one or more actual presentation quantities to determine one or more actual total presentation quantities of the first service object; and calculating, by the server, a relationship parameter between the search keyword and one or more actual total presentation quantities.”  (See [0145]-[0146] (The system identifies content items as candidates for presentation based on comparing the letters of the text query with descriptive terms associated with the content items. Each of these content items is associated with a base relevance value that measures the popularity of the item in the overall population. The system uses these base relevance values to rank which content items are likely sought by the user. Higher base relevance values indicate a higher overall popularity, thus, these items are assumed to be of more interest to the user than items with lower base relevance values. The system modifies the base relevance values based on the set of user signatures. Thus, if the set of signatures indicates, given the particular time and day of the search, that it is likely the user is searching for a program with the genre of news, the system will promote the relevance values of programs with a genre of news that match the user's query text.)
Regarding claim 3, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 2, further comprising pre-processing, by the server, the log data, wherein the pre-processing includes one or both of eliminating noise data and removing invalid data based on a geographic location.” (See [0068] and [0177]) (FIG. 2 shows a sample signature hierarchy for the multiple dataspace learning model, with n locations 200, m dataspaces 210, and k time slots 220. At the first level, the figure illustrates activities in each location 200. Within each location 200, the system captures dataspace-specific activities in individual signatures. Inside each dataspace 210, for each time slot 220, the system obtains a unique signature. Finally, the signature hierarchy captures the nature of the activity within the time slot by appropriate keyword 230, genre 240, and microgenre signatures 250 (or equivalent statistics depending on the dataspace, as described above. When the user registers with a website that sells books, the user can elect to share his signature information with this website. Because the signature information is stored in terms of normalized probabilities, the signature can be easily imported into the website that is configured to utilize such probability information. In addition, the website need not have an identical set of genres as that of the television system in order to use the signature information.)
Regarding claim 4, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 1, further comprising: calculating, by the server, one or more estimated presentation quantities based on the first parameter value and the one or more second parameter values, wherein each of the one or more estimated presentation quantities is calculated based on one or more relationship parameters associated with the one or more estimated presentation quantities; and accumulating, by the server, the one or more estimated presentation quantities to determine the one or more estimated total presentation quantities.” (See [0151]) (For a particular time slot, a user has a first signature with a periodicity of every Monday and a second signature with a periodicity of every weekday. The first signature is the genre vector [(0.2 news), (0.8 sports)]; the second signature is the genre vector [(0.1 comedy), (0.4 news), (0.5 sports)]. To form an aggregate signature, the system first arithmetically combines the two vectors to produce the new vector [(0.1 comedy), (0.6 news), (1.3 sports)], and the system then normalizes the new vector by dividing each numerical element by the sum of the numerical elements of the vector, i.e., 2.0. Thus, the aggregate, normalized genre probability vector of the two overlapping signatures is [(0.05 comedy), (0.3 news), (0.65 sports)].
Regarding claim 5, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 1, wherein fitting a relationship curve further comprises fitting the relationship curve between the search parameter and the one or more estimated total presentation quantities using the first parameter value, the one or more second parameter values, and the one or more estimated total presentation quantities according to a linear relationship.”  (See Cooper: [0032]-[0040]) (Classifying queries according to their intent category changes the relationship between unique queries 12 and their frequency 14. This is represented by curve 22 where a significantly larger portion 20 of all received queries can be classified by a relatively small number of intent categories. Many of the outlier queries 18 previously located underneath curve 16 can be identified as having the same meaning or "intent" as some of the more frequently asked queries 20. The intent analysis is described in more detail below and converts the relatively flat query vs. frequency relationship curve 16 previously shown in FIG. 1 into the steeper query intent vs. frequency relationship curve 22. This results in the intent based search engine 35 presenting a more relevant intent based response 44 for electronically submitted question 42 while at the same time requiring a relatively low number of intent responses 49 for responding to a large number of unique queries 46. The intent responses 49 can also include any structured and/or non-structured content in the enterprise database 36 or on different web servers 26 that the intent based search engine 35 associates with the identified intent category 51. The identified information is then sent back to the UI 40 as intent based response 44.)
Regarding claim 6, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 5, wherein fitting a relationship curve further comprises fitting a relationship curve between the search parameter and the one or more estimated total presentation quantities using a first slope within an adjacent zone of a first target parameter value, wherein the first target parameter value is a search parameter having a highest value when a second service object is presented and wherein the first slope is smaller than a predetermined first slope threshold.” (See Cooper: [0027] and [0032])  (The shape of curve 16 indicates that a first portion 20 of the unique queries occur with the most frequency and a second portion 18 of the queries occur with slightly less frequency. As can be seen, a large percentage of the total number of queries occur in this second lower frequency portion 18. Classifying queries according to their intent category changes the relationship between unique queries 12 and their frequency 14. This is represented by curve 22 where a significantly larger portion 20 of all received queries can be classified by a relatively small number of intent categories.)
Regarding claim 7, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 5, wherein fitting a relationship curve further comprises fitting a relationship curve between the search parameter and the one or more estimated total presentation quantities using a second slope within an adjacent zone of a second target parameter value, wherein the second target parameter value is a search parameter having a lowest value when a second service object is presented, and wherein second slope is greater than a predetermined second slope threshold.” (See Cooper: [0027] and [0032])  (The shape of curve 16 indicates that a first portion 20 of the unique queries occur with the most frequency and a second portion 18 of the queries occur with slightly less frequency. As can be seen, a large percentage of the total number of queries occur in this second lower frequency portion 18. Classifying queries according to their intent category changes the relationship between unique queries 12 and their frequency 14. This is represented by curve 22 where a significantly larger portion 20 of all received queries can be classified by a relatively small number of intent categories.)
Regarding claim 8, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 1, further comprising calculating, by the server, a rank score of a plurality of service objects being searched based on the search parameter, and selecting, by the server, one or more service objects having the highest rank scores.” (See [0145]-[0147]) (The system uses these base relevance values to rank which content items are likely sought by the user. Higher base relevance values indicate a higher overall popularity, thus, these items are assumed to be of more interest to the user than items with lower base relevance values. These ranks can be a measure of the popularity or relevance of the items based on popular opinion. Search results are displayed in the shelf space, sorted in descending order of relevance based on these ranks.)
Regarding claim 9, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 1, wherein the search parameter includes a permission parameter, and wherein a rank score is calculated based on the product of the permission parameter, a pre-calculated quality parameter, and a pre-calculated estimated click through rate.” (See Cooper: [0043]-[0045]) (the identified intent category 50 in FIG. 2 may be used to identify both preconfigured intent based responses 49 and/or used for conducting an additional document search for other content in enterprise database 36 (FIG. 2) or other web content 28 in other web servers 26. The identified intent category 50 can also be used to extend or limit the scope of a document search or used to change the rankings for documents received back from the search.)
Regarding claim 10, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The method according to claim 1, wherein the first parameter value and the one or more second parameter values are values of the search parameter, the first parameter value being different from the one or more second parameter values.” (See Cooper: [0106]-[0109]) (Response parameter 222A may be associated with price information 228A for a particular minivan model and response parameter 222B may be associated with price information 228C for a particular station wagon model. Similarly, response parameter 224A may be associated with image information 228B for the minivan and response parameter 224B may be associated with image information 228D for the station wagon. The search engine matches the <minivan> concept parameters 222A and 224A in intent response 220 with the word minivan in query 230. Accordingly, the response elements 228A and 228B in table 226 are displayed with the intent response 220 on user interface 232. The response parameters allow an almost identical intent response 220 to be generated for all of the queries within a particular intent category and then automatically customize the intent response 220 for different query elements.)
As per claim 11, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
As per claim 12, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected, including “An apparatus for presenting information based on a service object, the apparatus comprising: a processor; and a non-transitory memory storing computer-executable instructions therein that, when executed by the processor causes the apparatus to” (See Fig. 15 and [0199] (user device can have a processor 1503, volatile memory 1504, a text input interface 1505, and/or voice input 1506. Furthermore, user device 1509 can have remote connectivity 1507 to a server through a network and can have persistent storage 1508. A non-transitory computer-readable medium having instructions encoded thereon for selecting and presenting a content item.)
As per claim 13, this claim is rejected based on rationale given above for rejected claim 5 and is similarly rejected.
As per claim 14, this claim is rejected based on rationale given above for rejected claim 6 and is similarly rejected.
As per claim 15, this claim is rejected based on rationale given above for rejected claim 7 and is similarly rejected.
As per claim 16, this claim is rejected based on rationale given above for rejected claim 1 and is similarly rejected.
Regarding claim 17, Aravamudan in view of Cooper, in view of Kennedy and further in view of Barnette discloses “The apparatus according to claim 16, wherein the instructions further cause the apparatus to calculate a relationship parameter between the search parameter and the one or more actual total presentation quantities when the first service object is searched for using one of the one or more keywords and then displayed.” (See [0112] and [0147]-[0151]) (Relevant signatures for the selected dataspace, the keyword signature.)
As per claim 18, this claim is rejected based on rationale given above for rejected claim 2 and is similarly rejected.
As per claim 19, this claim is rejected based on rationale given above for rejected claim 3 and is similarly rejected.
As per claim 20, this claim is rejected based on rationale given above for rejected claim 4 and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY M MCGHEE whose telephone number is (313)446-6581.  The examiner can normally be reached on Mon-Fri, 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M MCGHEE/Examiner, Art Unit 2154